DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11/20/2020 have been entered.  Claims 1 and 3-84 are pending in the application.  Claim 2 has been cancelled.  Claims 29-84 are withdrawn.  The amendment to claim 1 sufficiently overcomes the 112f interpretation set forth in the Non-Final Rejection mailed on 10/1/2020.  The limitation “the force transmission means” in claim 1 is now being interpreted as a “non-deformable element” as set forth in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (EP 3162395) in view of Babb et al. (US Patent No. 4,313,439).
Regarding claim 1, Jorgensen discloses a medicament delivery device (1) for the delivery of medicament from a container (5) through a cannula (4), the container (5) having a stopper (6) for containing the medicament within the container (5), the device comprising: a chassis (2); a carriage (3) for retaining the container (5) and the cannula (4) (see Fig. 3); an insertion spring (11) for biasing the carriage (3) for movement in an insertion direction (see paragraph [0054]) with respect to the chassis (2) from a starting position in which the cannula (4) is shrouded (see Fig. 6B) to an insertion position in which the cannula (4) is extended (see Fig. 6C); and a drive mechanism (19) for driving the stopper (6) along a container axis (longitudinal axis through container 5) to expel the medicament through the cannula (4) upon activation of the drive mechanism (19); wherein the drive mechanism (19) is carried by the carriage (3) and comprises a drive member (20) that is movable with respect to the carriage (3), a drive means (18) for applying a driving force to the drive member (20) along a drive axis (longitudinal axis through spring 18), and a force transmission means (22) for transmitting the driving force from the drive member (20) to the stopper (6); and wherein the drive means (18) comprises a tension spring (18) that surrounds at least part of the force transmission means (22) (see Fig. 6A-D).  However, Jorgensen fails to disclose that the force transmission means comprises a non-deformable member.
Babb discloses a medicament delivery device (see Fig. 2) wherein the drive mechanism comprises a drive member (43), a drive means (40) for applying a 

Regarding claim 3, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein the drive means (18) comprises a first end coupled to the drive member (20) (via pressing on activation mechanism 8) and a second end coupled to the carriage (3), and wherein the force transmission means (22 of Jorgensen as modified to comprise a non-deformable element 18 as disclosed by Babb - see modifications of claim 1 above - is located around the external curved edge of carriage 3) is disposed at least partly between the first and second ends of the drive means (18).

Regarding claim 4, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein the drive axis (longitudinal axis through spring 18) is parallel to and spaced apart from the container axis (longitudinal axis through container 5).

Regarding claim 5, modified Jorgensen discloses the medicament delivery device according to claim 4 substantially as claimed, wherein the drive means (18) is disposed alongside the container (5).

Regarding claim 6, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein the force transmission means (22 of Jorgensen as modified to comprise a non-deformable element 18 as disclosed by Babb - see modifications of claim 1 above) comprises an array of balls. The force transmission means (22) of Jorgensen has been previously modified in the rejection of claim 1 above to comprise an array of balls as disclosed by Babb since an array of balls is an alternative operative connection to transfer force from a drive member to a stopper (see Babb col. 4 lines 3-11).

Regarding claim 7, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein a first end of the force transmission means (22 of Jorgensen as modified to comprise a non-deformable element 18 as disclosed by Babb - see modifications of claim 1 above - is located around the external curved edge of carriage 3) is aligned with the drive axis (longitudinal axis through spring 18), and wherein a second end of the force transmission means is aligned with the container axis (longitudinal axis through container 5).

Regarding claim 8, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein a part of the 

Regarding claim 9, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein the force transmission means (22 of Jorgensen as modified to comprise a non-deformable element 18 as disclosed by Babb - see modifications of claim 1 above - is located around the external curved edge of carriage 3) is guided in a guide track (44) associated with the carriage (3) (see paragraph [0044]).

Regarding claim 10, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein the drive mechanism (19) comprises a guide element (outer wall, see generally at 41, Fig. 4) for guiding movement of the drive member (20) along the drive axis (longitudinal axis through spring 18), and wherein the tension spring (18) is arranged concentrically around the guide element (see Fig. 6A-D).

Regarding claim 11, modified Jorgensen discloses the medicament delivery device according to claim 10 substantially as claimed, wherein the force transmission means (22 of Jorgensen as modified to comprise a non-deformable element 18 as disclosed by Babb - see modifications of claim 1 above - is located 

Regarding claim 12, modified Jorgensen discloses the medicament delivery device according to claim 10 substantially as claimed, wherein the guide element (outer wall, see generally at 41, Fig. 4) is generally tubular.

Regarding claim 13, modified Jorgensen discloses the medicament delivery device according to claim 12 substantially as claimed, wherein the drive member (20) comprises a guide formation (teeth of 20) for cooperation with a slot (see annotated Fig. 4 below) in the guide element (outer wall, see generally at 41, Fig. 4) to prevent turning movement of the drive member (20).

    PNG
    media_image1.png
    413
    619
    media_image1.png
    Greyscale


Regarding claim 25, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed, wherein the insertion spring (11) is disposed parallel to and spaced from both the drive axis (longitudinal axis .

Claims 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (EP 3162395) in view of Babb et al. (US Patent No. 4,313,439) as applied above and further in view of Bishop et al. (US Patent Application Publication No. 2008/0195056).
Regarding claim 14, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed. However, modified Jorgensen fails to disclose a shock absorber disposed between the drive member and the stopper.
Bishop discloses a medicament delivery device (see Fig. 5) comprising a shock absorber (175) disposed between a drive member (148) and a stopper (162).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the shock absorber of Bishop in order to prevent movement of the carriage too far distally (see Bishop paragraph [0045]).

Regarding claim 15, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed. However, modified Jorgensen fails to disclose that the drive mechanism is activated in response to the carriage reaching an activation position during the movement of the carriage towards the insertion position.


Regarding claim 16, modified Jorgensen discloses the medicament delivery device according to claim 15 substantially as claimed. However, Jorgensen fails to disclose a drive trigger for activating the drive mechanism when the carriage reaches the activation position.
Bishop discloses a medicament delivery device comprising a drive trigger (180) for activating the drive mechanism (146 and 150) when the carriage (132) reaches the activation position (position when latches 154 reach triggers 180, before carriage 132 is halted by a damping member 175). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the drive trigger of Bishop in order to aid in advancement of the drive mechanism to eject medicament through the container (see Bishop paragraph [0046]).

Regarding claim 17, modified Jorgensen discloses the medicament delivery device according to claim 16 substantially as claimed, wherein the drive trigger (180 of Bishop - see modifications in view of claim 16 above) is associated with the chassis (138 of Bishop).

Regarding claim 18, modified Jorgensen discloses the medicament delivery device according to claim 16 substantially as claimed. However, Jorgensen fails to disclose that the drive mechanism comprises a drive latch for latching the drive member in an initial position, and wherein the drive trigger is arranged to cooperate with the drive latch when the carriage reaches the activation position to release the drive member for movement along the drive axis.
Bishop discloses a medicament delivery device wherein the drive mechanism (146 and 150) comprises a drive latch (154) for latching the drive member (150) in an initial position (prior to reaching trigger 180 - see Fig. 4), and wherein the drive trigger (180) is arranged to cooperate with the drive latch (154) when the carriage (132) reaches the activation position (position when latches 154 reach triggers 180, before carriage 132 is halted by a damping member 175) to release the drive member (148) for movement along the drive axis (longitudinal axis through center of device). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the drive latch of Bishop in order to aid in 

Regarding claim 19, modified Jorgensen discloses the medicament delivery device according to claim 18 substantially as claimed. However, Jorgensen fails to disclose a latch stop associated with the carriage and wherein the drive latch is arranged to engage with the latch stop to hold the drive member in the initial position.
Bishop discloses a medicament delivery device comprising a latch stop (stop on carriage 132 where latch 154 rests before abutting against trigger 180 - see annotated Fig. 6 below) associated with the carriage (132) and wherein the drive latch (154) is arranged to engage with the latch stop to hold the drive member (148) in the initial position (see Figs. 4-5). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the latch stop of Bishop in order to aid in advancement of the drive mechanism to eject medicament through the container (see Bishop paragraph [0046]).

    PNG
    media_image2.png
    565
    424
    media_image2.png
    Greyscale


Regarding claim 20, modified Jorgensen discloses the medicament delivery device according to claim 19 substantially as claimed. However, Jorgensen fails to disclose a spring means for biasing the drive latch into engagement with the latch stop.
Bishop discloses a medicament delivery device comprising spring means (152 function as a spring means) for biasing the drive latch (154) into engagement with the latch stop (stop on carriage 132 where latch 154 rests before abutting against trigger 180 - see annotated Fig. 6 above). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the spring means of Bishop in order to aid in advancement of the drive mechanism to eject medicament through the container (see Bishop paragraph [0046]).

Regarding claim 21, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed. However, modified Jorgensen fails to disclose a carriage latch arrangement for holding the carriage in the starting position and for allowing the movement of the carriage in the insertion direction under a bias of the insertion spring upon release of the carriage latch arrangement.
Bishop discloses a medicament delivery device comprising a carriage latch arrangement (134) for holding the carriage (132) in the starting position and for allowing the movement of the carriage (132) in the insertion direction (downward along Figs. 4-6) under a bias of the insertion spring (142) upon release of the carriage latch arrangement (134) (see paragraphs [0044]-[0045]). Therefore, it would have 

Regarding claim 22, modified Jorgensen discloses the medicament delivery device according to claim 21 substantially as claimed. However, Jorgensen fails to disclose a trigger component operable to release the carriage latch arrangement.
Bishop discloses a medicament delivery device comprising a trigger component (170) operable to release the carriage latch arrangement (134) (see paragraphs ([0044]-[0045]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the trigger component of Bishop in order to retain the carriage to prevent it from moving before the device is activated by a user (see Bishop paragraphs [0044]-[0045]).

Regarding claim 23, modified Jorgensen discloses the medicament delivery device according to claim 22 substantially as claimed. However, Jorgensen fails to disclose an interlock member and an interlock spring for biasing the interlock member and the chassis apart, wherein the interlock member is movable with respect to the chassis against a bias of the interlock spring to switch the device from a neutral 
Bishop discloses a medicament delivery device comprising an interlock member (166) and an interlock spring (168) for biasing the interlock member (166) and the chassis (138) apart, wherein the interlock member (166) is movable with respect to the chassis (138) against a bias of the interlock spring (168) to switch the device from a neutral state in which release of the carriage latch arrangement (134) is not possible to a ready state in which the trigger component (170) is operable to release the carriage latch arrangement (134) (see paragraphs [0044]-[0045]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the interlock member and interlock spring of Bishop in order to retain the carriage to prevent it from moving before the device is activated by a user (see Bishop paragraphs [0044]-[0045]).

Regarding claim 24, modified Jorgensen discloses the medicament delivery device according to claim 23 substantially as claimed, wherein the interlock member (166 of Bishop - see modifications of claim 23 above) comprises a housing body for retaining the trigger component (170 of Bishop - see modifications in view of claim 22 above).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (EP 3162395) in view of Babb et al. (US Patent No. 4,313,439) .
Regarding claim 26, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed. However, modified Jorgensen fails to disclose that the insertion spring comprises a tension spring.
Weber discloses a medicament delivery device wherein the insertion spring (110) comprises a tension spring (see paragraph [0037]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the insertion spring of modified Jorgensen with a tension spring since Weber discloses that tension springs are an alternative type of spring for biasing the carriage for movement in an insertion direction (see Weber paragraphs [0031] and [0037]).

Regarding claim 27, modified Jorgensen discloses the medicament delivery device according to claim 26 substantially as claimed. However, modified Jorgensen fails to disclose a coupling mechanism for releasably coupling the insertion spring to the carriage, wherein the drive mechanism is arranged to activate the coupling mechanism to cause decoupling of the insertion spring from the carriage after delivery of the medicament, thereby to allow movement of the carriage away from the insertion position.
Weber discloses a medicament delivery device comprising a coupling mechanism (108, 104, and 109) for releasably coupling the insertion spring (110) to the carriage (103), wherein the drive mechanism is arranged to activate the 

Regarding claim 28, modified Jorgensen discloses the medicament delivery device according to claim 1 substantially as claimed. However, modified Jorgensen fails to disclose a retraction spring for driving movement of the carriage away from the insertion position to retract the cannula after delivery of the medicament.
Weber discloses a medicament delivery device comprising a retraction spring (120) for driving movement of the carriage (103) away from the insertion position to retract the cannula after delivery of the medicament (see paragraph [0041]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the medicament delivery device of modified Jorgensen with the retraction spring of Weber in order to allow the carriage and needle to be retracted back into the device after a dose of medicament is ejected (see Weber paragraphs [0040]-[0041]).
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
The Applicant argues that the added limitations regarding the drive means surrounding the non-deformable element is not disclosed by the combination of Jorgensen in view of Babb.  However, the amended claim recites “the drive means…surrounds at least part of the non-deformable element”.  This does not require that the drive means, or spring 18 of Jorgensen, entirely surround or enclose the non-deformable element (22 of Jorgensen which has been substituted with 18 of Babbs – see modifications of Jorgensen in view of Babbs in the claim 1 rejection above).  Instead, the claim only requires that the drive means extends around at least a part of the exterior of the drive means.  Spring 18 of Jorgensen extends around at least a part of the exterior of the drive means (22 of Jorgensen which has been substituted with 18 of Babbs – see modifications of Jorgensen in view of Babbs in the claim 1 rejection above) (i.e. surrounds at least part) as shown in Figures 4 and 6A-D of Jorgensen.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AVERY SMALE/Examiner, Art Unit 3783     

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783